In re Turner Industries Group, LLC;— Defendant; Applying For Supervisory and/or Remedial Writs Office of workers’ Compensation, District 5, No. 11-05934; to the Court of Appeal, First Circuit, No. 2013 CW 0711.
Granted. The judgment of the court of appeal is vacated. The case is remanded to the court of appeal for reconsideration in light of Church Mutual Co. v. Dardar, 13-2351 (La.5/7/14), — So.3d -, 2014 WL 1800067, and Cook v. Family Care Service, Inc., 13-2326 (La.5/7/14), 144 So.3d 969, 2014 WL 1800038.